Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: The record does not establish whether defendant was present at the Sandoval hearing. Therefore, we reserve decision and remit the matter to Onondaga County Court for a reconstruction hearing (see, People v Mitchell, 189 AD2d 337).
The court properly denied defendant’s motion to dismiss the indictment pursuant to CPL 30.30. Defendant’s motion, served and made returnable on the first day of trial, was not made upon reasonable notice to the People (see, CPL 210.45 [1]; People v Lawrence, 64 NY2d 200, 203). By failing to follow the statutory procedure, defendant waived his right to a dismissal on speedy trial grounds (see, People v Lawrence, supra, at 203; People v Harvall, 196 AD2d 553, 554, lv denied 82 NY2d 896; People v Weaver, 162 AD2d 486, 487, lv denied 76 NY2d 868).
Defendant’s remaining contention is without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Rape, 1st Degree.) Present—Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.